Citation Nr: 1128449	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for decreased range of motion, left hand status post open reduction internal fixation, long finger, left hand.

2.  Entitlement to service connection for trochanteric bursitis, right hip.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for left knee condition.

7.  Entitlement to service connection for arteriosclerotic heart disease.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to August 1979.  It also appears, based on the information provided, that the Veteran served with the Army Reserve and Colorado Army National Guard from August 1979 to July 2005.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for a left hand condition, trochanteric bursitis of the right hip, gout, bilateral hearing loss, bilateral tinnitus, left knee condition and arteriosclerotic heart disease.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Unavailability of Service Treatment and Personnel Records

The Veteran's DD 214 Form indicates he served on active duty from July 1975 to August 1979 and his military occupational specialty (MOS) was as a Marine & Terminal Operations Specialist.  The Veteran's Report of Separation and Record of Service with the Colorado Army National Guard indicates the Veteran served in the Army Reserve for 18 years, eight months and that he served in the Colorado Army National Guard for seven years, three months.

After a review of the entire claims file, the Veteran's service treatment records and other relevant post-active duty treatment records are unavailable.  The Board notes that in cases where a claimant's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case, including the obligation to search alternate sources. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

The RO is directed to Washington v. Nicholson, 19 Vet. App. 362 (2005) as to the requirement that VA advise claimants of alternate sources of evidence which may be utilized in cases where specific records are missing.  The RO's attention is also called to Daye v. Nicholson, 20 Vet. App. 512, 516 (2006) and Dixon v. Derwinski, 3 Vet. App. 261 (1992) as to the requirement that VA advise claimants of alternate sources of evidence which may be utilized in cases where service records are missing.  It is incumbent upon VA to afford the Veteran's claim this consideration due to the unavailability of his complete service treatment records.  See Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare (1991).  

A non-exhaustive list of documents that may be substituted for service treatment records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a Veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records and insurance examinations.  See VA Adjudication Procedure Manual, Manual M21-1MR, Part III, Subpart iii, 2.E.26 and 2.E.27 (December 13, 2005).  In this regard, the RO should provide the Veteran appropriate notice and attempt to reconstruct the service treatment records through alternative means, if necessary.

In an email dated February 2006, the RO requested the Veteran's service treatment records from the Records Management Center (RMC) and the RMC informed the RO that no service treatment records were found.  The RO also filed a request for the Veteran's service treatment records with the National Personnel Records Center (NPRC) in February 2006 and the NPRC replied that no service treatment records were on file.  The NPRC instructed the RO to re-submit its request using the Personnel Information Exchange System (PIES) code.  In a document dated August 2006, the RO noted that it could not locate the Veteran's service treatment records in PIES.  In September 2006, the NPRC instructed the RO to make another PIES request with the U.S. Army Human Resources Command (HRC) and the RO undertook the requested action.  The HRC responded to the RO's request by indicating that the Veteran's service treatment records were not on file.  In a letter dated November 2006, the RO informed the Veteran that after all efforts to obtain the requested information, his service treatment records for the period July 1975 to August 1979 were unavailable for review.

The RO also requested from the HRC the Veteran's personnel and treatment records during his Army Reserve and Colorado Army National Guard service in February 2006 and it was noted that no images of the Veteran's records were available.  In a letter dated November 2008, the RO sent a letter to the Colorado Adjutant General's Office requesting the Veteran's service treatment records from 1975 to 2005.  The RO received a reply whereby the Colorado Adjutant General's Office was unable to locate the Veteran's file.  The Veteran informed the RO by letter dated November 2008 that he did not have his service treatment records in his possession.  In an email dated December 2008, the RO informed the RMC that it was looking for the Veteran's service treatment records from his active duty period of July 1975 to August 1979 and from his Army Reserve and Colorado Army National Guard service from August 1979 to July 2005.  In an email dated January 2009, the RMC notified the RO that after a search of its facility, the RMC was unable to locate the service treatment records requested.  In a letter dated January 2009, the RO informed the Veteran that all efforts to obtain the above-referenced service treatment records had been exhausted and that the records are unavailable.  In another letter dated the February 2009, the Veteran again indicated his service treatment records were not in his possession.

When obtaining records in the custody of a Federal department or agency, VA is to make as many requests as are necessary to obtain relevant records from a Federal department or agency, which includes service treatment records.  38 C.F.R. §3.159(c)(2) (2010).  VA is to end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.

In accordance with 38 C.F.R. § 3.159(c)(2), the Board is recommending that the RO submit one further request to any appropriate repository of military records, which is to include the National Archives and Records Administration, the Defense Finance and Accounting Service - Indianapolis Center and the National Guard Bureau, asking to produce service treatment records for the Veteran for the period July 1975 to July 2005.  The RO is further instructed in its request to instruct the requested repositories above to provide it with written responses if the requested records do not exist or the repositories do not have them.


The Board also notes that there is no evidence in the record indicating when the Veteran was involved in active duty training (ACDUTRA) and inactive duty training (INACDUTRA) during his Army Reserve and Colorado Army National Guard service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Accordingly, the RO should also request all of the Veteran's personnel records and attempt to ascertain his periods of ACDUTRA and INACDUTRA in the Army Reserve and Colorado Army National Guard from August 1979 to July 2005.  These personnel records should be obtained as they potentially touch on all the claims currently before the Board.  See 38 C.F.R. § 3.159(c)(1).

Service Connection Claims

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

A. Left Hand Condition

With respect to the Veteran's claim of entitlement to service connection for decreased range of motion, left hand status post open reduction internal fixation, long finger, left hand (hereinafter left hand condition), the Veteran asserted during the April 2011 Travel Board hearing that he broke his finger during his Colorado Army National Guard service (1999-2000) when he put his hand under strap.  The Veteran further testified that he had his finger treated at a civilian hospital.  The Veteran stated the finger injury never healed correctly and that it causes him discomfort when he uses a keyboard.

A March 2000 private medical record indicates the Veteran was diagnosed by Dr. K.C., M.D. with a displaced fracture with rotational deformity of the left middle finger.  Dr. K.C. performed an open reduction and internal fixation procedure on the left middle finger in an effort to treat this diagnosis.  In an October 2000 private treatment record, Dr. K.C. indicated the Veteran was diagnosed with scarring with tenodesis of the extensor tendons of the left middle finger, and as such, another surgery was performed to repair the finger.  The surgery did not completely repair the finger and in a private medical report dated December 2000, Dr. J.B., M.D. indicated that any further surgery would not guarantee full range of motion of the finger as well as possible loss of motion secondary to release and production of unanticipated imbalance; thus the Veteran chose not to have another surgery on the left middle finger.

There is no VA etiology examination of record with respect to the Veteran's claimed left hand condition.  As the record establishes the existence of current left hand discomfort and a diagnosis and treatment of a left hand condition during Colorado Army National Guard service, a VA examination is required to determine the nature and etiology of the Veteran's claimed left hand condition.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

B. Right Hip Trochanteric Bursitis

With respect to the Veteran's claim of entitlement to service connection for right hip trochanteric bursitis, the Veteran asserted during the April 2011 Travel Board hearing that he was first diagnosed with bursitis in his right hip during active duty service between 1975 and 1979.  The Veteran stated the bursitis developed due to his excessive running, which was needed to be done in order to pass his physical fitness tests.  The Veteran also stated he was diagnosed with right hip bursitis while serving in the Army Reserve in the 1990s again as a result of his need to pass physical fitness tests.

S.F., a person who served with the Veteran during the Veteran's active duty period, submitted a letter of support dated April 2011 in order to substantiate the Veteran's right hip bursitis claim.  S.F. indicated that from February 1977 to August 1978, he and the Veteran were stationed in Bremerhaven, Germany and they often worked out and trained together.  S.F. stated that during and after exercise periods, he noticed the Veteran suffered from chronic pain in his hips and as a result, the Veteran sought medical help and was diagnosed with bursitis.  S.F. further reported that the Veteran was offered a profile to avoid further inflammation and long-term damage; however, the Veteran chose to continue to exercise because the Veteran knew that not taking the physical fitness test would have disqualified him for promotion and further service.  As a result, S.F. stated the Veteran's condition did not improve over the period of time they served together.

In a January 1999 private medical record, the Veteran was diagnosed by Dr. G.R., M.D. with right hip trochanteric bursitis.  Furthermore, in an April 2000 private medical record, the Veteran was again diagnosed with trochanteric bursitis in his right hip by Dr. K.C.

There is no VA etiology examination of record with respect to the Veteran's claimed right hip trochanteric bursitis.  As the record establishes the existence of the possibility of a prior diagnosis of trochanteric bursitis during active duty service as well as a current diagnosis of this disorder, a VA examination is required to determine the nature and etiology of the Veteran's claimed right hip trochanteric bursitis.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

C. Gout

With respect to the Veteran's claim of entitlement to service connection for gout, the Veteran testified during the April 2011 Travel Board hearing that he was first diagnosed with gout in the late 1980s while he was serving in the Army Reserve.  The Veteran stated he had thought he had broken his toe while training at Guernsey, Colorado, but in fact, it was determined he had gout.  The Veteran remarked that his toe was so swollen that he could not fit his foot in his boot.  The Veteran stated he was given colchicines to bring down the swelling.  The Veteran further stated that the gout still remains an issue for him because he endures flare-ups of the condition.  A January 1999 private treatment record indicates the Veteran had been diagnosed and was being treated for gout, which was located on the big toe on his left foot.

There is no VA etiology examination of record with respect to the Veteran's claimed gout disorder.  As the record establishes the existence of a current diagnosis and treatment of gout during Colorado Army National Guard service, a VA examination is required to determine the nature and etiology of the Veteran's claimed gout disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

D. Bilateral Hearing Loss & Tinnitus

With respect to the Veteran's claims of service connection for bilateral hearing loss and bilateral tinnitus, during the April 2011 Travel Board hearing, the Veteran claimed a relationship between his bilateral hearing loss and claimed tinnitus and his active duty service and Army Reserve service as a member of a Howitzer battery group.  More specifically, the Veteran remarked he was an Artilleryman in 1975 during active duty service and again in 1987 in the Army Reserve.  The Veteran testified he began having issues with his hearing during the mid-1980s.  The Veteran also indicated that his ears ring occasionally and that he has difficulty distinguishing between conversations when he is in a room full of people.

Pursuant to 38 C.F.R. § 3.385 (2010), impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The medical evidence of record includes a January 2006 private audiological evaluation conducted by Dr. N.P., an audiologist, that provides a graphical display of audiogram test results and appears to show hearing loss in both ears to an extent recognized as a disability under 38 C.F.R. § 3.385.  The Veteran was diagnosed by Dr. N.P. with mild bilateral sensorineural hearing loss at the high frequency levels of 2000 to 8000 Hertz.  Based on the aforementioned evidence, the Veteran was likely exposed to some, and possibly significant, noise exposure in service from the firing of weapons as a member of the Howitzer battery group.

With regard to the Veteran's service-connection claim for tinnitus, in Charles v. Principi, 16 Vet. App. 370 (2002), the U.S. Court of Appeals for Veterans Claims determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  However, it is unclear from the record whether the Veteran has been diagnosed with tinnitus.  Thus, questions remain, however, as to whether he actually has tinnitus and, if he has, whether there exists a medical nexus between the Veteran's bilateral hearing loss and tinnitus and military service, to include alleged in-service noise exposure.

Partially in response to the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007), VA issued Training Letter No. 09-05 (Aug. 5, 2009) recently superseded by Training Letter 10-02, which discusses how to request medical opinions for claimed hearing loss and tinnitus.  In light of the above, the Board finds that a VA examination and medical opinion explicitly addressing the medical relationship, if any, between the claimed disabilities and likely in-service noise exposure during any period of service that is supported by a fully-stated rationale, would be helpful in resolving these claims for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2010); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that the Veteran should be afforded a VA audiological examination to determine whether his current hearing loss and/or tinnitus are related to his military service.

E. Left Knee Condition

With respect to the Veteran's claim of entitlement to service connection for a left knee condition, the Veteran testified at the April 2011 Travel Board hearing that this condition began during his active duty service in the 1970s and was the result of his constant running.  The Veteran further stated his left knee condition symptoms began at the same time as his right hip trochanteric bursitis symptoms.  The Veteran testified he stopped running for four and one half years and when he recently tried running again, he said it felt like someone was driving pins in his knees so he quit running.

In his April 2011 letter of support, S.F. also stated that during and after exercise periods from February 1977 to August 1978, he noticed the Veteran was suffering from chronic pain in his knees.

In a January 1999 private medical record, the Veteran was diagnosed by Dr. G.R. with lateral capsule inflammation vs. meniscus tear of the left knee.

There is no VA etiology examination of record with respect to the Veteran's claimed left knee condition.  As the record establishes the existence of a left knee condition during active duty service as well as a current diagnosis of this condition, a VA examination is required to determine the nature and etiology of the Veteran's claimed left knee condition.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

F. Arteriosclerotic Heart Disease

With respect to the Veteran's claim of entitlement to service connection for arteriosclerotic heart disease, the Veteran testified at the April 2011 Travel Board hearing that he began experiencing chest pains in the early 1980s while he was in the Army Reserve and stationed in Lubbock, Texas.  Following an examination, the Veteran stated he was diagnosed with arteriosclerosis, catheterized and was told to alter his diet.  The Veteran blamed his heart condition on the high-fat foods given to him by the Army.  The Veteran further testified that in 2004 one of his arteries was completely blocked and he had a stent placed in his heart.

In an October 2005 private treatment record, the Veteran was diagnosed by Dr. J.S., M.D. with shortness of breath and dyslipidemia.  The Veteran was given a stress test and Dr. J.S. noted that after exercising for one minute into Stage 4, the Veteran achieved a peak heart rate of 143 beats per minute, which is equivalent to 85 percent of the maximum predicted heart rate, which was suggestive of ischemia in the lateral pericardial leads.  Dr. J.S. also noted that the Veteran experienced exercise-induced chest discomfort during the stress test.  Furthermore, an October 2005 echocardiogram report indicated trace mitral and tricuspid regurgitation as well as a minimally calcified aortic valve without evidence of aortic stenosis.  The Veteran was again examined by Dr. J.S. in November 2005 and was diagnosed with atherosclerotic heart disease, total occlusion of the left atrial dimension and dyslipidemia.  The Veteran was given a stent to treat these conditions by Dr. J.S.

There is no VA etiology examination of record with respect to the Veteran's claimed arteriosclerotic heart disease.  As the record establishes the existence of symptoms of a heart condition during Army Reserve service as well as a current diagnosis and treatment of arteriosclerotic heart disease, a VA examination is required to determine the nature and etiology of the Veteran's claimed arteriosclerotic heart disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

The Veteran is hereby notified that it is his responsibility to report for these examinations and to cooperate in the development of the case, and that the consequences of failure to report for VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be notified in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. §3.159(e) and informed that given the possible unavailability of his complete service treatment records, he may submit alternative records to substantiate his claims in accordance with the Washington, Dixon, Daye cases and appropriate administrative provisions.  Any information and/or evidence (lay or medical) submitted and/or sufficiently identified by the Veteran in response thereto should be associated with the claims file.

2. The RO should contact the National Archives and Records Administration, the Defense Finance and Accounting Service - Indianapolis Center, and National Guard Bureau or any other appropriate source, to obtain the Veteran's service treatment records from July 1975 to August 1979 and Army Reserve and Colorado Army National Guard treatment records from August 1979 to July 2005.  If there are no service treatment records available for these time periods, the AMC/RO should so specifically find and the documentation used in making that determination should be set forth in the claims file.

3. Contact the National Archives and Records Administration, the Defense Finance and Accounting Service - Indianapolis Center, and National Guard Bureau or any other appropriate source to obtain personnel records identifying the Veteran's actual periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) in the Army Reserve and Colorado Army National Guard from August 1979 to July 2005.  If there are no personnel records available, the AMC/RO should so specifically find and the documentation used in making that determination should be set forth in the claims file.

4. After the above actions have been accomplished, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any left hand condition found to be present.  The examiner should specifically identify all diagnoses based on sound medical principles.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary.

The examiner should then provide an opinion addressing the following questions:  Accepting as credible the Veteran's statement and private medical records that he sustained an injury to his left middle finger during his Colorado Army National Guard service, is it at least as likely as not (a 50 percent probability or greater) that the any diagnosis of a left hand condition is related to those symptoms?  In the alternative, is it at least as likely as not (a 50 percent probability or greater) that any diagnosis of a left hand condition had its onset during Colorado Army National Guard service, or was otherwise caused by his military service in any way?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

5. To the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his right hip trochanteric bursitis.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary.

The examiner should then provide an opinion addressing the following questions:  Assuming the symptomatology of right hip trochanteric bursitis occurred during active duty service and continued to occur after service as reported by the Veteran, is it at least as likely as not (a 50 percent probability or greater) that any current diagnosis of right hip trochanteric bursitis is related to those symptoms?  In the alternative, is it at least as likely as not (a 50 percent probability or greater) that any diagnosis of right hip trochanteric bursitis had its onset during active duty service, or was otherwise caused by his military service in any way?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

6. To the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's gout.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary.

The examiner should then provide an opinion addressing the following questions:  Accepting as credible the Veteran's statements and private medical record that he contracted gout during his Army Reserve service, is it at least as likely as not (a 50 percent probability or greater) that the any current diagnosis of gout is related to those symptoms?  In the alternative, is it at least as likely as not (a 50 percent probability or greater) that any diagnosis of gout had its onset during Army Reserve service, or was otherwise caused by his military service in any way?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

7. To the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

If any hearing loss disability and/or tinnitus is diagnosed, also with respect to each ear, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disability/disabilities is/are the result of an injury or disease (to particularly include alleged in-service noise exposure) incurred or aggravated by a disease or injury during any period of service.  If tinnitus is associated with conditions other than hearing loss, the audiologist must indicate that the complaint of tinnitus requires referral to another provider (appropriate provider to be determined by the VA Medical Center (VAMC), Compensation & Pension (C&P) Director or other responsible person as with contractors) for determination of etiology.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

8. To the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee condition.  The examiner should specifically identify all diagnoses based on sound medical principles.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary.

The examiner should then provide an opinion addressing the following questions:  Assuming the symptomatology of a left knee condition occurred during active duty service and continued to occur after service as reported by the Veteran, is it at least as likely as not (a 50 percent probability or greater) that any current diagnosis of a left knee condition is related to those symptoms?  In the alternative, is it at least as likely as not (a 50 percent probability or greater) that any diagnosis of a left knee condition had its onset during active duty service, or was otherwise caused by his military service in any way?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

9. To the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's arteriosclerotic heart disease.  The examiner should specifically identify all diagnoses based on sound medical principles.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary.

The examiner should then provide an opinion addressing the following questions:  Accepting as credible the Veteran's statements that he developed a heart condition during Army Reserve service, is it at least as likely as not (a 50 percent probability or greater) that any current diagnosis of arteriosclerotic heart disease is related to those symptoms?  In the alternative, is it at least as likely as not (a 50 percent probability or greater) that any diagnosis of arteriosclerotic heart disease had its onset during Army Reserve service, or was otherwise caused by his military service in any way?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

10. Once the above actions have been completed, readjudicate the claims.  If the issues on appeal remain denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


